                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PLEXXIKON INC.,                                    Case No. 17-cv-04405-HSG
                                   8                    Plaintiff,                          ORDER APPOINTING SPECIAL
                                                                                            MASTER
                                   9             v.
                                                                                            Re: Dkt. No. 264
                                  10     NOVARTIS PHARMACEUTICALS
                                         CORPORATION,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Federal Rule of Civil Procedure 53, and by the parties’ agreement, the Court

                                  14   finds that the appointment of Judge Elizabeth D. Laporte (Ret.) as a special master is warranted in

                                  15   this case to address Plaintiff’s Motion in Limine No. 4. See Dkt. No. 264. In light of Judge

                                  16   Laporte’s detailed knowledge of this case as the former discovery magistrate judge, the Court

                                  17   finds that considerations of fairness and judicial economy constitute “exceptional circumstances”

                                  18   that require her appointment. The Court further finds that use of a special master here will

                                  19   materially advance the litigation, and thereby achieve considerable cost-saving to all parties.

                                  20   Accordingly, by December 20, 2019, the Court requests Judge Laporte to file a declaration under

                                  21   28 U.S.C. § 455 stating that there is no ground for disqualification. See Fed. R. Civ. P. 53(b)(3).

                                  22   Judge Laporte’s appointment as special master shall be effective upon the filing of this

                                  23   declaration. Following the appointment, the parties are directed to contact Judge Laporte’s case

                                  24   manager Sandra Chan at JAMS to coordinate the date, time, and place of any appearance.

                                  25          Notice. The Court gave all parties notice of its intent to appoint Judge Laporte as special

                                  26   master and an opportunity to be heard with respect to such appointment during the December 3,

                                  27   2019, case management conference, see Dkt. No. 347. See Fed. R. Civ. P. 53(b)(1).

                                  28          Scope of Duties. Judge Laporte shall review all briefing and supporting documentation
                                   1   related to Plaintiff’s Motion in Limine No. 4; determine if supplemental briefing is necessary; hear

                                   2   argument; and prepare and file a report and recommendation on the factual findings and

                                   3   disposition of the motion in limine, with all reasonable diligence. The parties shall provide Judge

                                   4   Laporte with copies of all motion papers and other documents relevant to Plaintiff’s Motion in

                                   5   Limine No. 4.

                                   6           Scope of Authority. Judge Laporte shall have all the powers set forth in Rule 53(c)(1).

                                   7           Preservation of Record. Pursuant to Rule 53(b)(2)(c), Judge Laporte shall maintain files

                                   8   consisting of all documents submitted by the parties and any written orders, findings, and/or

                                   9   recommendations. Judge Laporte shall serve the report and recommendation on the parties by

                                  10   filing it on the docket.

                                  11           Communications. To facilitate the fulfillment of her duties, Judge Laporte may

                                  12   communicate ex parte to the Court to the extent that she deems it necessary and appropriate. In
Northern District of California
 United States District Court




                                  13   addition, Judge Laporte may have ex parte communications with a party, but such

                                  14   communications shall be limited to administrative matters such as scheduling hearings, telephone

                                  15   calls or briefing, if such arrangements cannot be made in a timely manner by contacting Judge

                                  16   Laporte’s case manager.

                                  17           Review of Report and Recommendation. The parties must file any objection to the report

                                  18   and recommendation within ten (10) days of its entry on the docket. See Fed. R. Civ. P. 53(f)(2).

                                  19   If any party objects to the report and recommendation, it shall be the objecting party’s

                                  20   responsibility to file the objection and the record materials necessary to review the report and

                                  21   recommendation, including any transcripts of proceedings and any supplemental documents

                                  22   submitted by the parties. Failure to provide the record shall constitute grounds for the Court to

                                  23   overrule the objection. The Court shall review findings of fact for clear error, and shall review de

                                  24   novo any conclusions of law.

                                  25           Fees. The parties will split the fees for Judge Laporte upfront. However, following receipt

                                  26   of the report and the Court’s order on the motion in limine, the Court will allocate the fees in a fair

                                  27   and reasonable manner, considering the reasonableness of the parties’ respective positions (i.e., for

                                  28   a legitimate dispute, fees will be assessed 50–50, while a party raising an unreasonable position
                                                                                          2
                                   1   will bear 100% of the fees associated with the dispute).

                                   2          IT IS SO ORDERED.

                                   3   Dated: 12/5/2019

                                   4                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   5                                                   United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
